Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BS-1101

IN RE: ADRIAN CRONAUER,
                         Respondent.                    Board Docket No. 14-BD-075
Bar Registration No. 427503                             BDN: 224-13

BEFORE: Glickman and Easterly, Associate Judges; and King, Senior Judge.

                                     ORDER
                               (FILED - October 9, 2014)

      On consideration of the affidavit of Adrian Cronauer, wherein he consents to
disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the
Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit
has been filed with the Clerk of this Court, and the report and recommendation of the
Board on Professional Responsibility, it is this 9th day of October 2014,

       ORDERED that the said Adrian Cronauer is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar
Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed
or otherwise made available except upon order of the court or upon written consent of
the respondent.

      The Clerk shall cause a copy of this order to be transmitted to the Chairman of the
Board on Professional Responsibility and to the respondent, thereby giving him notice
of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                          PER CURIAM